Citation Nr: 1410086	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1976 to September 1996. 

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in pertinent part continued a 10 percent rating for the left knee.  This appeal also arises from a June 2011 RO rating decision that denied secondary service connection for both hips.  During the appeal period, the RO granted secondary service connection for the left hip; however, service connection for the right hip remains for adjudication.

The Veteran requested a hearing before a Veteran's Law Judge.  The RO notified the Veteran that a hearing was scheduled for September 2013.  The Veteran failed to report for the hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report nor has he requested rescheduling of the hearing.  Therefore, the hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

Recent new evidence has been received along with a waiver of the Veteran's right to initial RO consideration.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The record before the Board consists of paper files and electronic files.

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work more than one day per week as a part-time school teacher, because of knee pains.   Because inability to secure or follow a substantially gainful occupation, due to service-connected disability, is suggested by the record, the Board has added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Service Treatment Reports (STRs) are silent for any right hip complaint or treatment.

2.  A diagnosis of right hip severe degenerative joint disease has been offered.

3.  Service connection is in effect for a painful left knee disability that causes a limp.

4.  Competent medical evidence associates aggravation of right hip degenerative joint disease with limping caused by the service-connected left knee.

5.  The left knee disability has been manifested throughout the appeal period by painful motion in flexion, lack of full extension, frequent flare-ups of additional pain, and removal of semilunar cartilage (meniscectomy) with resulting episodes of locking and swelling.  

6.  Pain-free flexion of the left knee has not been worse than 50 degrees and pain-free limitation of extension has not been worse than 5 degrees.  

7.  Additional left knee functional impairment due to pain, fatigue, weakness, lack of endurance, and incoordination is shown.    

8.  Left knee lateral instability or subluxation is not shown during the appeal period; all examiners agree that the left knee is stable.

9.  The three left knee disability ratings granted herein do not violate the amputation rule, set forth at 38 C.F.R. § 4.68, nor do they amount to pyramiding under 38 C.F.R. § 4.14.


CONCLUSIONS OF LAW

1.  The requirements for secondary service connection for right hip degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The criteria for a compensable rating for left knee instability are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a 10 percent schedular rating for symptoms due to the removal of semilunar cartilage of the left knee, in lieu of a 10 percent rating for left knee instability, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2013).

4.  The criteria for a separate 10 percent schedular rating for limited flexion of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

5.  The criteria for a separate 10 percent schedular rating for limited extension of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by letters sent to the claimant in April 2009 and in February 2011.  The letters address the elements of service connection and disability ratings and effective dates.  The letters were sent prior to the initial unfavorable decisions by the RO.  

VA's duty to assist the Veteran in the development of the claims has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  VA examinations were conducted in 2009, 2012, and 2013.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history and considered the claimant's assertions of scar pain.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection for the Right Hip

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 
  
  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Veteran's Service Treatment Reports (STRs) do not reflect any right hip complaint or treatment; however, they do note that the Veteran limped because of a painful left knee condition following a knee injury during a football game.  He needed a cane for walking as early as 1979.  In April 1997, the RO granted service connection for a left knee disability.  

In May 2009, the Veteran reported that his service-connected left knee pains caused him to favor his left side, causing right hip pains.  

In November 2010, W. Freuh, M.D., reported that the Veteran walked with a limp because of the left knee.  X-rays showed severe degenerative joint disease of both hips, right worse than left.  Right hip total arthroplasty was recommended. 

In January 2011, the Veteran requested service connection for degenerative changes of both hips, claiming that the changes were caused by his service-connected left knee.

An April 2011 VA compensation examination report reflects that X-rays showed mild degenerative joint disease of the right hip.  The examiner (an M.D.) offered this favorable opinion: 

The veteran is claiming service connection for bilateral hip condition and postoperative left knee condition.  After reviewing the medical records, performing the physical examination, and listening to the history, it is the opinion of this medical examiner that it is at least as likely as not that the hip condition is being aggravated by the left knee condition.  However, it is not the belief of this medical examiner that the left hip and right hip condition were the result of the surgery that was performed on his left knee but is being aggravated by having left knee problems.  Rationale: Knee problems can lead to abnormal gait patterns which can ultimately aggravate natural aging and degenerative changes in the hip.  Beyond mere speculation, however, I cannot appropriately assign exactly how much of his problems are related to natural aging and how much would be related to problems with gait and acceleration of the process of hip degeneration.

In June 2011, the RO denied service connection for the right hip on the basis that the April 2011 examiner had not established the degree of aggravation.

In February 2012, the Veteran testified that he reported right hip pains several times during active service, but that they failed to record these complaints in his STRs.  He testified that at the time of separation he again reported right hip pain, but they recorded only flu symptoms and back pains.  

March 2012 VA X-rays showed a possible old fracture of the right hip with severe osteoarthritis or possible avascular necrosis.  

In this case, the medical evidence for service connection is dispositive.  The sole nexus opinion finds that the right hip has been aggravated by the service-connected left knee disability.  For that reason, after considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim for service connection.  Secondary service connection for right hip degenerative joint disease, on an aggravation basis, must therefore be granted. Given the fact that this 20 year Veteran's service connected left knee disorder has resulted in gait problems for decades, and the fact that he has had hip problems for decades, and the fact that no definitive medical evidence on file points to another source contributing to the current hip problems, the Board will resolve any existing doubt in favor of the Veteran and find that the weight of evidence indicates that the entirety of the right hip disorder is service connected.

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For disabilities of the musculoskeletal system, VA is required to apply the provisions of 38 C.F.R. §§ 4.14, 4.40, and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Concerning §§  4.14, the DeLuca Court stressed that pain on use represents a functional loss due to pain that is separate from limited motion.  Id at 205.  The Court then stressed that § 4.40 specifically refers to disability due to lack of normal "endurance", provides for a rating to be based on "functional loss ... due to ... pain", and states that "a part which becomes painful on use must be regarded as seriously disabled" (emphasis added by the Court).  Id.  Concerning § 4.45, the Court stressed that this subsection addresses "factors of disability" of "the joints", and further "provides that in rating disabilities of joints, 'inquiry will be directed to' '[w]eakened movement', '[e]xcess fatigability', '[i]ncoordination', and '[p]ain on movement', in addition to limitation of motion."  Id at 206.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  Id.

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:
    
    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.
    
When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The left knee has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5257.  Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2013).  As will be discussed below, left knee instability is no longer shown and the Board will assign other diagnostic codes in lieu of Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of locking, pain and effusion into the knee joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2013).   

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2013).    

Where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  GC held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59990 (2004)).  

The STRs remain relevant because they offer helpful information in choosing which diagnostic code or codes to consider.  An August 1986 STR discusses a previous arthrotomy and meniscectomy in 1979 with current left knee numbness and a neuroma of the left knee.  A July 1989 STR notes that the left knee was swollen from a previous operation and that cartilage was removed and that "holds were drilled in."  The assessment was re-injured left knee due to surgical instability.  A May 1995 STR notes three prior left knee surgeries, the earliest being a 1979 medial meniscectomy. 

In March 2009, the Veteran requested that his left knee be re-evaluated.  He reported pain, swelling, and spasms that prevented sleep and interfered with walking and standing.  In May 2009, he reported increasing left knee pains. 

A May 2009 VA compensation examination report of the left knee reflects that the prior diagnosis of chondromalacia patella has changed and hereafter must be characterized as left knee status-post surgery with scar, degenerative joint changes, pain, and edema.  The examiner noted that the new diagnosis represents a progression of the prior diagnosis.  Left knee X-rays showed degenerative changes.  The Veteran reported extreme pain along with weakness, stiffness, swelling, lack of endurance, locking, and "pinch."  The examiner saw no redness, giving way, fatigability, or dislocation.  The examiner stated that the Veteran reported no history of left knee surgery, although as noted above, the STRs reflect that the left knee underwent three surgeries during active service.  The Veteran reported that he can function with medication; the examiner reported that the Veteran "does not experience any functional impairment from this condition." 

The left knee exhibited edema and locking pain, but no sign of effusion, weakness, tenderness, redness, heat, subluxation, genu recurvatum, crepitus, or guarding of movement.  Upon range of motion testing, the examiner also recorded additional functional impairment due to pain, fatigue, weakness, lack of endurance, and incoordination, with pain as the major functional impairment.  Testing for instability was not performed because of edema.  The left knee flexed to 90 degrees, compared to 140 degrees on the right.  Extension was full. 

The Veteran submitted a January 2010 private orthopedic report authored by J. Perkins, D.O.  The report notes full flexion and extension, although with significant pain.  He had crepitus, a positive Apley's grind, and a positive McMurray's sign.  There was no significant joint effusion, swelling, or redness.  X-rays showed bone-on-bone osteoarthritis with osteophytes.  Knee joint replacement was discussed.  A November 2010 private report notes left knee crepitus and mild effusion. 

In his February 2010 notice of disagreement, the Veteran reported continued left knee instability, decreased flexion and extension, lack of knee cartilage, bone fragments in the knee joint, and he reported that the recent VA examiner did not actually measure left knee range of motion.  He stated, "I sat in a chair and was asked and answered questions."  In his December 2010 substantive appeal, he reported that left knee pain "...effects my employment capabilities." 

An April 2011 VA compensation examination report reflects notes that there are two surgery scars over the left knee that are both asymptomatic. 

In February 2012, the Veteran reported left knee instability, pain, and stiffness.  He testified that the left knee has worsened since the May 2009 evaluation.  His representative added that all private medical reports had been submitted to VA.  

A March 2012 VA compensation examination report reflects that the left knee surgery scars are well healed and asymptomatic.  The Veteran reported flare-ups of left knee pain.  Left knee painful motion began at 50 degrees of flexion.  Extension was full and painless.   The examiner's responses to the disability benefits questionnaire appear to concede that there is functional impairment of the left knee due to less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was pain on palpation of the joint lines or soft tissues of the left knee.  The examiner found normal muscle strength.  The examiner tested for lateral instability and found none.  The examiner specifically indicated that X-rays showed no [emphasis added] degenerative or traumatic arthritis.  Significantly, the examiner stated that the left knee definitely impacts the Veteran's ability to work.  As a teacher, he could tolerate working only one day per week. 

An August 2013 VA compensation examination report reflects that the left knee became painful at 90 degrees of flexion.  Significantly, the examiner found that left knee extension ended at 5 degrees.  After three repetitions, the left knee flexed painlessly to 110 degrees, but the 5 degree extension contracture remained.  The examiner found additional left knee functional loss due to less movement than normal, pain, and swelling.  There was pain on palpation of the joint lines or soft tissues of the left knee.  There was full strength.  Instability was not found.  Meniscal-related signs included frequent locking episodes and frequent swelling episodes.  Due to prior meniscus surgery, the Veteran was unable to bend the knees and he reported swelling and numbness.  The Veteran reported flare-ups of pain.  The examiner opined that the left knee would impact the Veteran's ability to work.  A left knee scar measured 12-cm by 1-cm.  

The evidence reflects that the left knee disability has been manifested throughout the appeal period by painful motion in flexion, lack of full extension, frequent flare-ups of additional pain, removal of semilunar cartilage (meniscectomy) and episodes of locking and swelling.  Pain-free flexion has not been worse than 50 degrees and limitation of extension has not been worse than 5 degrees.  Although not all examination reports agree, the May 2009 VA examiner found additional functional impairment due to pain, fatigue, weakness, lack of endurance, and incoordination, with pain as the major functional impairment.    

Lateral instability, although reported by the Veteran, has not been found by any examiner during the appeal period.  Therefore, an increased rating for instability must be denied.  Moreover, it is appropriate to change diagnostic codes.  Because instability is not shown and because the left knee has undergone a medial meniscectomy, a 10 percent rating under Diagnostic Code 5259 should be assigned for continued locking and effusion episodes, which are clearly shown, in lieu of the 10 percent rating for instability.  

Turning to limited motion of the left knee, because painful flexion is shown, under 38 C.F.R. § 4.59, at least the minimum compensable rating for the joint must be granted.  Thus, a 10 percent rating for limited motion in flexion will be granted for the left knee under Diagnostic Code 5260.  This 10 percent rating also considers the DeLuca factors of additional functional impairment due to weakened movement, excess fatigability, or incoordination, including during flare-ups.  

Turning to limited extension, because the left knee cannot fully extend (it lacks 5 degrees from full extension) Diagnostic Code 5261 must be considered.  According to that code, extension limited to 5 degrees is not compensable; however, because the left knee diagnosis is degenerative arthritis, its rating is also governed by Diagnostic Code 5003.   Under Diagnostic Code 5003, where degenerative arthritis is confirmed by X-ray (as is found here) limited motion of any major joint that is otherwise noncompensable must be granted a 10 percent rating.  According to 38 C.F.R. § 4.45 (f), the knees are considered as major joints for purposes of rating an arthritis disability.  Thus, a separate 10 percent rating for limited extension under Diagnostic Codes 5003-5261 must be applied.  

These three left knee disability ratings (a 10 percent rating under Diagnostic Code 5259, a 10 percent rating under Diagnostic Code 5260, and a 10 percent rating under Diagnostic Codes 5003-5261) do not violate the amputation rule, set forth at § 4.68.  Moreover, they are supported by VAOPGCPREC 9-2004 (69 Fed. Reg. 59,990 (2004)).  In that precedent opinion, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  These separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  Because the TDIU claim and a potential extra-schedular rating claim have been remanded for development, it would be premature for the Board to adjudicate either claim at this time.  Moreover, the Board lacks jurisdiction to address an extra-schedular rating prior to consideration by the Director, VA Compensation and Pension Service.  The Court specifically held that "the Board is precluded from assigning such a rating in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).


ORDER

Secondary service connection for right hip degenerative joint disease is granted. 

A 10 percent schedular rating for symptoms due to the removal of semilunar cartilage of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits. 

A separate 10 percent schedular rating for limited flexion of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate 10 percent schedular rating for limited extension of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The Veteran seeks entitlement to TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should develop the TDIU claim as necessary.  This includes offering an appropriate examination to determine whether it is at least as likely as not (50 percent or greater possibility) that all service-connected disabilities preclude securing and following a substantially gainful occupation.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the TDIU claim.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2013).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


